141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Martin R. STACY, Appellant,v.UNITED STATES of America, Appellee.
No. 98-1128NE.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 5, 1998.Filed Feb. 10, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Martin R. Stacy appeals the district court's order granting the Government's motion to dismiss for failure to state a claim.  Having carefully reviewed the record, we conclude the judgment of the district court was clearly correct.  Accordingly, we affirm.  See 8th Cir.  R. 47A(a).